Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 March 2, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Post-Effective Amendment No. 94 to the Registration Statement on Form N-1A of DWS Select Alternative Allocation Fund (the “Fund”), a series of DWS Market Trust (the “Trust”); (Reg. Nos. 002-21789 and 811-01236) Ladies and Gentlemen: On behalf of the Fund, we are filing today through the EDGAR system Post-Effective Amendment No. 94 to the Trust’s Registration Statement on Form N-1A (the “Amendment”). The Amendment is being filed under paragraph (a)(1) of Rule 485 under the Securities Act of 1933 and Rule 8b-16 under the Investment Company Act of 1940 for review and comment by the staff of the Securities and Exchange Commission (the “Commission”). Pursuant to Rule 485(a)(1), the Trust has designated on the facing sheet to the Registration Statement that the Amendment become effective on May 1, 2012. No fees are required in connection with this filing. The principle purpose of the Amendment is to add Class R shares to the Fund. Please direct any comments relating to the Amendment to the undersigned at (617) 295-3557. Very truly yours, /s/Thomas Connors Thomas Connors Director and Senior Counsel cc:John Marten, Esq., Vedder Price
